UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6533



LEO RITES,

                                             Plaintiff - Appellant,

          versus


COMMISSIONER OF CORRECTIONS; JAMES PEGUESE,
Warden,   Maryland   House   of   Corrections;
COMMISSIONER SONDERVAN; MAJOR LINEBURG, former
Maryland House of Corrections Shift Commander;
HANK MUSK, Psychologist; JOHN SWIVEL, Case
Management Specialist; SERGEANT ROBINSON,
Maryland House of Corrections B Building
Supervisor,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-03-
2596-AMD)


Submitted:   July 16, 2004                 Decided:   August 2, 2004


Before SHEDD and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leo Rites, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Leo Rites seeks to appeal the district court’s order

directing an answer to Rites’ complaint, among other things.   This

court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291 (2000), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).   The order Rites seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -